204 F.3d 1359 (Fed. Cir. 2000)
GEORGIA-PACIFIC CORPORATION, Plaintiff-Cross Appellant,v.UNITED STATES GYPSUM COMPANY and L&W SUPPLY CORPORATION, Defendants-Appellants.
97-1238,-1244
United States Court of Appeals for the Federal Circuit
Dated:  February 23, 2000The mandate of the court will issue on March 1, 2000.

1
Appealed from: United  States  District Court for the District of Delaware, Judge Roderick R. McKelvie


2
Albert E. Fey , Fish & Neave, of New York, New York, for plaintiff-cross appellant. With him on the brief were W. Edward Bailey and Steven C. Cherny . Of counsel on the brief was Jack B. Blumenfeld , Morris, Nichols, Arsht & Tunnell, of Wilmington, Delaware.


3
James M. Amend , Kirkland & Ellis, of Chicago, Illinois, for defendants- appellants. With him on the brief was David K. Callahan . Of counsel on the brief was Jay I. Alexander , Kirkland & Ellis, of Washington, DC.

ORDER

4
A combined petition for rehearing and suggestion for rehearing en banc having been filed by the Appellants, and a response thereto having been invited by the court and filed by the Cross-appellant, and the petition for rehearing having been referred to the panel that heard the appeal, and thereafter the suggestion for rehearing  en banc and response having been referred to the circuit judges who are in regular active service,

UPON CONSIDERATION THEREOF, it is

5
ORDERED that the petition for rehearing be, and the same hereby is, GRANTED to make the attached alteration to the opinion, and it is further


6
ORDERED that the suggestion for rehearing en banc be, and the same  hereby is, DECLINED.


7
The mandate of the court will issue on March 1, 2000.

ATTATCHMENT

8
United States Gypsum Company's petition for rehearing is granted only to make the following deletion from the opinion issued on November 1, 1999 [195 F.3d at 1322]:


9
Page 14, lines 21-23 [195 F.3d at 1330]: Delete the sentence "Moreover, the boards claimed by Georgia Pacific in its ElSystem were not 'old boards,' but instead were themselves pantented products."